[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                        SEPTEMBER 10, 2009
                            No. 08-16831                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                  D. C. Docket No. 07-22947-CV-ASG

LAVAN MAURICE WALKER,



                                                         Petitioner-Appellant,

                                 versus

STATE OF FLORIDA,
ATTORNEY GENERAL OF THE STATE OF FLORIDA,
Bill McCollum,
KATHERINE FERNANDEZ RUNDLE,


                                                      Respondents-Appellees.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                          (September 10, 2009)

Before TJOFLAT, EDMONDSON and PRYOR, Circuit Judges.
PER CURIAM:

      Lavan Maurice Walker, a federal prisoner, appeals pro se the dismissal of his

petition for writ of habeas corpus. 28 U.S.C. § 2254. For a district court to

exercise subject-matter jurisdiction over a petition for a writ of habeas corpus, the

petitioner must be “in custody in violation of the Constitution or laws or treaties of

the United States.” Id. §§ 2241(c)(3), 2254(a); accord Maleng v. Cook, 490 U.S.
488, 490–91, 109 S. Ct. 1923, 1925 (1989). Jurisdiction does not extend to a

petitioner who challenges a conviction after his sentence has completely expired.

White v. Butterworth, 70 F.3d 573, 574 (11th Cir. 1995). The district court lacked

jurisdiction to review Walker’s petition because his sentences expired in 2002.

      We AFFIRM the dismissal of Walker’s petition.




                                           2